THOMPSON, Circuit Judge.
This is an appeal from a conviction and sentence -by the District Court for the District of New Jersey upon an indictment charging the defendant with transportation and possession of 215 gallons of distilled spirits, being intoxicating liquor containing more than one-half per cent, of alcohol and fit for use for beverage purposes. By agreement the case was tried before the District Judge without a jury.
The testimony showed that a police officer of Jersey City, while patrolling the Newark turnpike, noticed a truck, loaded with large packing eases, which aroused his suspicions. He stopped the truck, noticed that the license tags were not fastened securely, examined one of the cases, and found 45 five-gallon cans of alcohol. The alcohol tested 92.7 per cent, by volume, and was fit for bevei-age purposes. Defendant, the driver of the truck, testified that he had taken a load of lumber from New York to Newark; that he was hired by a stranger to take a load back to New York; that the truck was loaded in his absence; and that he had no knowledge that the load concealed alcohol. He testified that the truck did not belong to him.
It is undisputed that the seizure was made solely qn suspicion, and that, when the officer discovered the violation, he knew that the seizure would be turned over to the. federal authorities for prosecution. The defendant moved to suppress the evidence on the ground that there was no. probable cause for the search. That motion was denied, and the case went to the judge on the evidence without exception to the denial of the motion to suppress. The judge found the defendant guilty, and sentenced him to fine and imprisonment.
The defendant must be deemed to have abandoned his objections and have rested his ease upon the evidence. In the absence of manifest injustice, this court will not review, upon appeal, alleged erroneous rulings of the trial court to which no exceptions have boon taken. Bilboa v. United States (C. C. A.) 287 F. 125; Finley v. United States (C. C. A.) 256 F. 845. Wo think the evidence presented sustains the finding of the defendant’s guilt.
The judgment is affirmed.